DETAILED ACTION
	Claims 1-20 are pending. This is in response to the application filed on April 16, 2019 which claims priority as a divisional to 15/629689 that filed on Jun 21, 2017 now granted under Patent No. 10,313,133.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 	After further search and consideration, Examiner concedes there is no art singly or in combination teaches all combination of claims 1, 9 and 14.
 	The closest art is from the same inventor filed on January 13, 2015 under PG Pub 20190245695 (see Fig. 3 and related text) which teaches most claimed features except generating, by the first computer, a first-computer signature by signing the first blinded public key using the first static private key; determining, by the first computer, a first shared secret using the first blinding factor and the second static public key; encrypting, by the first computer using the first shared secret, first-computer data including the first static public key and the first-computer signature to obtain encrypted first-computer data.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/TRI M TRAN/Primary Examiner, Art Unit 2494